Citation Nr: 0027812	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  98-03 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date prior to June 11, 1997, for 
the award of non-service connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted entitlement to a non-
service-connected pension.  In May 2000 a hearing was held at 
the VA Central Office in Washington, D.C., before C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b) (West 1991 & Supp. 1999).  At the May 2000 hearing, 
it appears that the veteran's representative may have been 
trying to reopen the claim for service connection for post-
traumatic stress disorder (PTSD); this issue is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Received by the RO in December 1992 was the veteran's 
claim for entitlement to non-service connected pension 
benefits.

3.  By rating decision in April 1993, the RO denied 
entitlement to non-service-connected pension benefits.

4.  In April 1993 the veteran was notified of the April 1993 
rating decision, and was 

advised of his appellate rights, but did not file a timely 
appeal of that determination within the allowable period of 
one year following notification.

5.  In August 1995, the RO received veteran's new claim for 
entitlement to non-service-connected pension benefits.

6.  By rating decisions in October and December 1995, the RO 
denied entitlement to non-service-connected pension benefits.

7.  In October and December 1995 the veteran was notified of 
the respective rating decisions, and was advised of his 
appellate rights, but did not file a timely appeal of that 
determination within the allowable period of one year 
following notification. 

8.  On June 11, 1997 the RO received the veteran's new claim 
for entitlement to non-service-connected pension benefits; 
the evidence does not show that the veteran was so 
incapacitated as to have been precluded from filing an 
earlier claim for pension.

9.  By rating decision dated in August 1997, the RO granted 
entitlement to non-service-connected pension benefits, 
effective from June 11, 1997, the date of receipt of the new 
claim.


CONCLUSIONS OF LAW

1.  The rating decisions dated in April 1993 and December 
1995, denying entitlement to non-service-connected pension 
benefits, are final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.104, 20.302 (1999).

2.  The requirements for an effective date earlier than June 
11, 1997 for the grant of a permanent and total disability 
rating for non-service-connected pension purposes have not 
been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 1999), 
38 C.F.R. § 3.400 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Received by the RO on December 11, 1992 was the veteran's 
original claim for pension, an Application for Compensation 
or Pension (VA Form 21-526), in which he claimed he was 
totally disabled and had last worked in October 1991 as a 
warehouse person.  

By rating action in April 1993, the RO denied entitlement to 
a non-service-connected pension.  At that time the veteran's 
only service-connected disability was a non-psychotic organic 
brain syndrome associated with epilepsy, which was assigned a 
10 percent rating.  His non-service-connected disabilities 
included residuals of a left ankle injury, which was assigned 
a noncompensable rating, C5-C6 ruptured disc with 
radiculopathy, which was assigned a 10 percent rating, 
lumbosacral strain, which was assigned a 10 percent rating, 
and hepatitis C, which was assigned a noncompensable rating.  

By letter dated in April 1993, the veteran was notified that 
his claim of entitlement for a non-service-connected pension 
was denied and was notified of his appellate rights thereto, 
but he did not submit a timely appeal of that determination, 
which became final and would not be subject to revision on 
the same factual basis in the absence of clear and 
unmistakable error.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.105(a).

Thereafter, no communication was received from the veteran 
until August 1995, when he submitted an Income-Net Worth and 
Employment Statement (VA Form 21-527), along with a statement 
requesting that the RO reconsider his claim for a non-
service-connected pension.  

By rating action in October 1995, the RO again denied 
entitlement to a non-service-connected pension.  At that time 
the veteran's only service-connected disability was a non-
psychotic organic brain syndrome associated with epilepsy, 
which was assigned a 10 percent rating.  His non-service-
connected disabilities included peripheral neuropathy, 
bilateral lower extremities, secondary to Agent Orange 
exposure, which was assigned a 20 percent rating, residuals 
of a left ankle injury, which was assigned a noncompensable 
rating, C5-C6 ruptured disc with radiculopathy, which was 
assigned a 10 percent rating, lumbosacral strain, which was 
assigned a 10 percent rating, and hepatitis C, which was 
assigned a noncompensable rating.  

By letter dated in October 1995 the veteran was notified that 
his claim of entitlement for a non-service-connected pension 
was denied, and he was notified of his appellate rights 
thereto.

By rating action in December 1995, the RO again denied 
entitlement to a non-service-connected pension.  By letter 
dated in December 1995, the veteran was notified that his 
claim of entitlement for a non-service-connected pension was 
denied, and he was notified of his appellate rights thereto, 
but he did not submit a timely appeal of that determination, 
which became final and would not be subject to revision on 
the same factual basis in the absence of clear and 
unmistakable error.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.105(a).

Received by the RO on June 11, 1997 was the veteran's new 
claim for a non-service-connected pension, along with an 
Income-Net Worth and Employment Statement (VA Form 21-527), 
and an undated medical statement from a private physician.

By rating action in June 1997, the RO again denied 
entitlement to a non-service-connected pension.  

By rating action in August 1997, the RO granted entitlement 
to a non-service connected pension, on an extraschedular 
basis, pursuant to 38 C.F.R. § 3.321(b)(2).  In November 
1997, the veteran filed a notice of disagreement, claiming 
that since he first filed for a non-service-connected pension 
in December 1992, his non-service-connected pension should be 
retroactive to that date.  He subsequently perfected an 
appeal thereto.

In June 1998 the veteran testified at a hearing at the RO.  
He claimed that he was entitled to an earlier effective date 
because he first filed for benefits in 1992.  He testified 
that he was told that he received a letter denying this 
claim, but he could not remember when he got the letter or 
who sent it to him.  He claimed he had blackouts when he 
could not remember things, and that it was possible that he 
received the letter.  He thought that he did not have to do 
anything, and that it was automatic and that the claim would 
go on without him doing anything.  He testified that after a 
couple of years his mother told him to find out what was 
going on, and when he did he found that the claim had lapsed.  
He claimed he had seizures, in which he lost periods of time, 
maybe a week or a day, and that it took him a couple of weeks 
to get his mind back.  He testified that it was possible he 
got a letter rejecting his claim, but he did not think he 
understood he had to refile.  He claimed he had seizures 
before he went into the military, and that he would have 
headaches so bad that he would blackout.  He testified he was 
hospitalized in a mental ward after his discharge from 
service for battle fatigue, malnourishment, and rest, and he 
received psychiatric treatment on and off through the years.  
He reported having over 100 jobs since his discharge from 
service, and that he had not worked since approximately 1989 
or 1990.  

In May 2000 the veteran testified before the undersigned 
Member of the Board at the VA Central Office in Washington, 
D.C.  He testified that he first applied for a non-service-
connected pension in 1991.  He claimed he worked as a 
warehouseman for a year or year and a half , and could not 
handle the job or the people and he had a back injury.  He 
testified that since 1991 he had worked part time as a 
landscaper, and worked odd jobs here and there, but nothing 
permanent.  He reported that since 1991 he was on medication 
for his nerves and for his back.  He claimed that he felt bad 
everyday and he did not know how to feel good or lead a 
normal life.  The veteran's mother testified that she has had 
to support him.  The veteran testified that the doctor's 
statement he submitted in 1997 was actually written in 1993 
or 1994.  He indicated that there was no other statement made 
by a doctor regarding his unemployability.  He testified that 
he remembered receiving the notice of the denial of his claim 
the first time, in 1993, but did not remember receiving the 
notice of the denial of his claim the second time, in 1995.  
He claimed he was not aware that he had the right to appeal 
the denials of his claim.  

In May 2000, along with a waiver of initial review by the RO, 
the veteran submitted a personal statement discussing his 
seizure disorder and claiming that when he returned from 
service he only received help from his mother.

Analysis

As a preliminary mater, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  In addition, the case has been adequately developed 
for appellate purposes by the RO, and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

The veteran is seeking an effective date earlier than June 
11, 1997, for entitlement to a permanent and total rating for 
pension purposes.  He contends that he should be awarded the 
permanent and total disability rating from the date he filed 
a formal claim, in December 1992.  He alternatively contends 
that he should be awarded the permanent and total disability 
rating from the date he filed the claim to reopen, in August 
1995.  He in essence argues that his medical condition was 
the same in December 1992 and in August 1995, as it was in 
June 1997, the effective date assigned by the RO for 
entitlement to non-service-connected pension benefits.

Applicable regulations governing the effective date of an 
award of pension, provide that an award of disability pension 
may not be effective prior to the date entitlement arose.  38 
C.F.R. § 3.400(b)(1).  For pension claims received after 
October 1, 1984, the effective date of disability pension 
will be the effective the date of receipt of claim.  
38 C.F.R. § 3.400(b)(1)(i).  If, however, within one year 
from the date on which the veteran became permanently and 
totally disabled, the veteran files a claim for a retroactive 
award and establishes that physical or mental disability, 
which was not the result of the veteran's own willful 
misconduct, was so incapacitating that it prevented him from 
filing a disability pension claim for at least the first 30 
days immediately following the date on which the veteran 
became permanently and totally disabled, the disability 
pension award may be effective from the date of receipt of 
claim or the date on which the veteran became permanently and 
totally disabled, whichever is to the advantage of the 
veteran.  While rating board judgment must be applied to the 
facts and circumstances of each case, extensive 
hospitalization will generally qualify as sufficiently 
incapacitating to have prevented the filing of a claim.  
38 U.S.C.A. § 5110(b)(3)(A)(B); 38 C.F.R. 
§ 3.400(b)(ii)(A)(B).  

A notice of disagreement with an RO decision must be filed by 
a claimant within one year from the date that the RO mails 
notice of the determination to him; otherwise, that decision 
will become final.  38 C.F.R. § 20.302.

An RO decision shall be final and binding as to conclusions 
based on the evidence on file at the time VA issues written 
notification of the decision.  A final and binding RO 
decision shall not be subject to revision on the same factual 
basis except by duly constituted appellate authorities.  
38 C.F.R. § 3.104(a).  Previous determinations which are 
final and binding, will be accepted as correct in the absence 
of clear and unmistakable error.  38 C.F.R. § 3.105(a).

The Board notes that although the veteran has essentially 
alleged that he met the regulatory requirements for 
entitlement to a non-service-connected pension prior to June 
11, 1997, the record reflects that he did not pursue or 
appeal the claims he filed in 1993 or 1995 within one year 
after they had been denied by the RO.  Therefore, the rating 
decisions in 1993 and 1995 are considered final, and may not 
be revisited in the absence of a showing of clear and 
unmistakable error (CUE), which has been neither shown nor 
alleged in this case.  38 C.F.R. §§ 3.104(a), 3.105(a), 
20.302(a).  If a claimant wishes to reasonably raise CUE, 
there must be some degree of specificity as to what the 
alleged error is and unless it is the kind of error that if 
true would be CUE on it face, persuasive reasons must be 
given as why the result would have been manifestly difference 
but for the alleged error.  Broad brushed allegations of 
failure to follow regulations or give due process or any 
other general nonspecific claim of error is insufficient to 
raise a claim of CUE.  Fugo v. Brown, 6 Vet. App. 40 (1993).  
In this case, no such error has been alleged.  Rather, the 
veteran merely is disagreeing with how the RO decided his 
case.  This does not constitute a viable claim of error.  

The Board notes that when the veteran filed a claim in June 
1997, this was essentially considered a new claim for non-
service-connected pension benefits.  There is nothing in the 
record to suggest that the veteran was so incapacitated as to 
have prevented him from filing an earlier claim, nor has he 
argued that this was the case.  Since the applicable 
regulations provide that the effective date of an award of 
pension will be the date of receipt of the claim, the 
appropriate effective date for the award of non-service-
connected pension benefits is June 11, 1997.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  


ORDER

Entitlement to an earlier effective date for the award of 
non-service connected pension benefits is denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

